

117 HRES 572 IH: Honoring the 50th anniversary of the National Black Nurses Association.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 572IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Johnson of Texas submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONHonoring the 50th anniversary of the National Black Nurses Association.Whereas the National Black Nurses Association (in this preamble referred to as the NBNA) is a nonprofit organization that provides a forum for collaborative action by African-American nurses to represent, advocate for, and implement strategies to ensure access to the highest quality of health care for persons of color;Whereas the NBNA represented a cornerstone in the advancement of equitable health care for Black and minority populations during the height of the civil rights movement;Whereas the NBNA was formed in 1971, and officially incorporated on September 2, 1972, and acts to unite the forces of Black nurses to promote inclusion in nursing education and leadership, and improve access to high-quality health care in Black and underserved communities;Whereas the NBNA was established under the leadership of Dr. Lauranne Sams and founding members Betty Jo Davidson, Gertrude Baker, Barbara Garner, Dr. Mary Harper, Mattiedna Kelly, Phyllis Jenkins, Florrie Jefferson, Judy Jourdain, Geneva Norman, Betty Smith Williams, Ethelrine Shaw, Anita Small, Doris A. Wilson, and Gloria Rookard;Whereas the NBNA represents approximately 200,000 African-American nurses, licensed vocational and practical nurses, nursing students, and retired nurses from Canada, the Eastern Caribbean, Africa, and the United States, and has 114 chartered chapters across the country;Whereas the NBNA pursues the betterment of minority health care by providing preventative screenings and educating patients about health matters such as managing high blood pressure, glucose, and cholesterol, as well as screening for HIV, COVID–19, and sickle cell, while also providing mental health services;Whereas the NBNA operates on a collaborative community health model centered around improving the health of African Americans through providing culturally competent health care services;Whereas, since 1988, the NBNA has hosted more than 300 nurses and students annually at National Black Nurses Day on Capitol Hill, with the goal of educating Congress on the nursing shortage, nursing profession, and health care disparities in Black communities;Whereas the NBNA works in partnership with community-based organizations to sponsor health fairs and other health-education-centered events, and receives public and private grants in support of their work on global health, mental health, and professional development and training;Whereas the NBNA hosts an annual institute and conference, where more than 1,200 nurses and nursing students receive state-of-the-art instruction on subjects such as cardiovascular disease, cancer, children’s health, diabetes, end of life, HIV/AIDs, kidney disease, research, and women’s health;Whereas, in recent years, the NBNA launched several programs to further its goals of preparing the next generation of Black nurses, including the Under 40 Forum to recruit and retain younger members, the Summer Youth Enrichment Institute to increase the pipeline of future nursing professionals, and the Diversity Institute to provide information on innovations related to nursing by diverse providers to diverse populations to improve health outcomes, and the association remains committed to the academic achievement of student nurses at all levels by providing annual scholarships, ranging from $1,000 to $90,000;Whereas the NBNA introduced RETHINK, a campaign that focuses on educating Black nurses on the science surrounding vaccinations and protecting their own health by receiving vaccines annually, and the campaign provides essential information regarding the danger of viruses and pushes against misinformation and skepticism to counter vaccine hesitancy;Whereas the NBNA has rolled out additional projects to support the mental health of nurses struggling with the pressures of the ongoing pandemic, including the RE:SET initiative which aims to remove the stigma around mental health within minority communities and provide round-the-clock support for Black nurses and on demand text therapy along with many other low-cost initiatives;Whereas the NBNA recognizes nurses who have made major contributions throughout their nursing career and are honored with the NBNA Lifetime Achievement Award and the NBNA Trailblazer Award;Whereas discrimination is still common for Black nurses in the workplace despite incredible efforts to highlight the disparities, inequities, and biases in health care and educate and inform health care providers, stakeholders, and partners of the racial and ethnic differences in providing health care to patients in communities of color; andWhereas the inequities are only fostered by mistrust harbored by a community that is severely underrepresented in the health care field, leading to undertreatment and mis­di­ag­noses: Now, therefore, be itThat—(1)the work of the National Black Nurses Association is more relevant and necessary now than ever before, as people of color have experienced disparate health impacts due to COVID–19 and other global crises; and(2)the House of Representatives—(A)honors the National Black Nurses Association for their 50-year commitment to educating a pipeline of Black nursing professionals who are adequately trained and culturally competent to meet the health care needs of people of color in medically underserved communities; and(B)reaffirms its commitment to working alongside the National Black Nurses Association to further their contributions to improve health outcomes in communities of color.